—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Gorges, J.), both rendered June 22, 1999, convicting him of attempted murder in the second degree under Indictment No. 11493/98, and attempted murder in the second degree under *724Indictment No. 1237/99, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.